 

Exhibit 10.4



 

COMMERCIAL LEASE

 

THIS LEASE is made and entered into as of May 1, 2013 (the “Effective Date”), by
and between BGC LLC, a Florida limited liability company (“Landlord”) and Net
Element International, Inc ., a Delaware corporation (“Tenant”) (collectively,
the “Parties”).

 

In consideration for the payment of Rent hereinafter provided and the continuous
performance by the Landlord and Tenant of every covenant and agreement herein
contained to be kept and performed (the performance of each one is declared to
be an integral part of the consideration to be paid by the Tenant), the Landlord
does hereby lease, rent and demise unto the Tenant and the Tenant does hereby
lease from and of the Landlord the “Premises”, as hereinafter defined and more
particularly described on Exhibit A, together with the “Furniture”, as
hereinafter defined and more particularly described on Exhibit B, contained
therein, all subject to the terms and conditions hereinafter set forth.

 

1.               DEFINED TERMS. The following terms, as used in this Lease,
shall have the following meanings in this Lease and all exhibits and riders to
this Lease.

 

1.1.            Services, Utilities and Additional Rent. Notwithstanding
anything to the contrary in the Lease, from and after the Effective Date until
the expiration of the Lease Term, Tenant shall be responsible for payment, at
Tenant’s sole cost and expense, of all services and utilities for the Premises,
the Unit 705, Unit 706 and Unit 707, which services and utilities shall include,
but not be limited to, (a) air conditioning and heating; (b) electricity for the
purposes of lighting and general office equipment use in amounts consistent with
Building standard electrical capacities; (c) telephone service; (d) internet
service; and (e) direct TV. Subsections (a), (b), (c), (d) and (e) shall
constitute "Additional Rent". Landlord shall have the right to use the below
referenced services at no cost (except for long distance telephone service) in
connection with Landlord’s use of its premises. Landlord's use of the premises
shall be limited to the use of telephone, direct TV and internet services and to
use of the server room located therein.

 

1.2.            Alterations: Any alteration, addition, or improvement in or on
or to the Premises of any kind or nature, including any improvements made prior
to Tenant’s occupancy of the Premises.

 

1.3.            Association: The Office 163 Condominium Association, Inc., a
Florida not for profit corporation.

 

1.4.            Base Rent: The following amounts (which do not include sales
tax):

 

Period  Monthly Base Rent   Period Base Rent  May 1, 2013 to December 31, 2013 
$16,800.00   $134,400.00  January 1, 2014 to December 31, 2014  $17,640.00  
$211,680.00  January 1, 2015 to December 31, 2015  $18,522.00   $222,264.00 
January 1, 2016 to December 31, 2016  $19,448.10   $233,377.20 

 

 

 

  

1.5.            Building: The building included within the Condominium Property
and located at 3363 N.E. 163rd Street, North Miami Beach, FL 33160.

 

1.6.            Condominium: The Office 163 Condominium, according to the
Declaration of Condominium thereof, recorded in Official Records Book 24574,
Page 4398 of the Public Records of Miami-Dade County, and all amendments
thereto.

 

1.7.            Condominium Act: The Florida Condominium Act (Chapter 718 of the
Florida Statutes) as it exists as of the Lease Date of this Lease and as may be
hereafter amended.

 

1.8.            Condominium Property: The land, all improvements on the land,
and personal property subjected to the condominium form of ownership under the
Declaration of Condominium.

 

1.9.            Common Elements: The “Common Elements” of the Condominium as
defined in the Declaration of Condominium.

 

1.10.          Furniture: The furniture designated on the attached Exhibit B,
which is located within the Premises. The Furniture shall be returned to
Landlord at the end of the Lease Term in good condition, reasonable wear and
tear excepted.

 

1.11.          Guarantor: Oleg Firer will guarantee all of Tenant’s obligations
under this Lease by signing a Guaranty substantially similar in form and content
to the Guaranty attached as Exhibit C.

 

1.12.          Lease Term: Tenant shall have and hold the Premises for a term
from May 1, 2013 through December 31, 2016 (“Lease Term”) commencing on the date
(the “Commencement Date”) which is May 1st 2013, and shall terminate at midnight
on the last day of the Lease Term (the “Expiration Date”) which is December 31st
2016, unless sooner terminated or extended as hereinafter provided.

 

1.13.          Premises : 3363 NE 163 ST Suite 705, Suite 706 and Suite 707. The
Premises are depicted in “red” in the attached Exhibit A. Landlord reserves the
right to install, maintain, use, repair, and replace pipes, ducts, conduits,
risers, chases, wires, and structural elements leading through the Premises in
locations that will not materially interfere with Tenant’s use of the Premises.

 

1.14.          Rent: The Base Rent, plus all applicable sales, use or other
taxes (including federal and state), and Additional Rent.

 

1.15.          Security Deposit of $16,800.00 to be paid within 30 days of the
execution of the lease; provided, however, Tenant shall increase such Security
Deposit by $1,000.00 at the end of each Period of the Lease Term.

 

1.16.          Unit: The Unit shall mean Unit 705, Unit 706 and Unit 707 of the
Condominium, as depicted in "red" in the attached Exhibit "A".

 

2.               TERM. Tenant shall have and hold the Premises for the Lease
Term.

 

2

 

  

3.                USE. Tenant shall continuously use and occupy the Premises
only for general office purposes directly related to the business conducted by
Tenant as of the Effective Date. Tenant shall not use, permit or suffer the use
of the Premises for any other business or purpose. Tenant shall conform to the
Rules and Regulations of the Condominium as may be promulgated by the
Association, any property manager on behalf of the Association and the Landlord
with respect to the Premises. In addition, Tenant shall comply with all laws,
ordinances and governmental regulations concerning the use of the Premises and
shall not permit or suffer any illegal or improper act to occur on the Premises.

 

4.               RENT. Tenant shall pay to Landlord in lawful United States
currency the Base Rent. The Base Rent for each Period shall be payable in equal
monthly installments, due on the first day of each calendar month, in advance,
in legal tender of the United States of America, without abatement, demand,
deduction or offset whatsoever. One full monthly installment of Base Rent shall
be due and payable on the Effective Date and shall be applied to the first
month's Base Rent, and a like monthly installment of Base Rent shall be due and
payable on or before the first day of each calendar month following the first
calendar month after the Commencement Date during the Lease Term hereof
(provided, that if the Commencement Date should be a date other than the first
day of a calendar month, the monthly Base Rent installment paid on the date of
execution of this Lease by Tenant shall be prorated to the first calendar month,
and the excess shall be applied as a credit against the next monthly Base Rent
installment). Unless otherwise expressly provided, all monetary obligations of
Tenant to Landlord under this Lease, of any type or nature, other than Base
Rent, shall be denominated as Additional Rent. Except as otherwise provided, all
Additional Rent shall be due and payable within ten (10) days from Tenant’s
receipt of an invoice from Landlord setting forth such costs. Tenant shall pay
monthly to Landlord any sales, use, or other tax (excluding state and federal
income tax) now or hereafter imposed on any Rent due under this Lease so long as
such taxes are itemized in invoices presented by Landlord to Tenant. All Rent
shall be paid to Landlord without demand, setoff, or deduction whatsoever,
except as specifically provided in this Lease, at Landlord’ address as set forth
in Section 28.1 of this Lease, or at such other place as Landlord shall
designate in writing to Tenant. Tenant’s obligations to pay Rent are covenants
independent of the Landlord’s obligations under this Lease.

 

5.               TAXES AND ASSESSMENTS. Landlord shall be responsible for the
payment of the ad valorem and non-ad valorem taxes and special assessments for
the Premises and all assessments due to the Association during the Lease Term.
Tenant acknowledges that Tenant shall be responsible for the payment of all
personal property taxes with respect to Tenant’s personal property located at
the Premises.

 

6.               ASSIGNMENT OR SUBLETTING. Tenant may not transfer any of its
rights under this Lease, voluntarily or involuntarily, whether by merger,
consolidation, dissolution, operation of law, or any other manner, without the
prior written approval of Landlord, which consent shall not be unreasonably
withheld or delayed. Without limiting the generality of the foregoing, Tenant
may not sublease, assign, mortgage, encumber, permit the transfer of ownership
or control of the business entity comprising Tenant, or permit any portion of
the Premises to be occupied by third parties without the prior written approval
of Landlord, which consent shall not be unreasonably withheld or delayed .
Consent by Landlord to a transfer shall not relieve Tenant from the obligation
to obtain Landlord’s prior written consent to any further transfer. Tenant and
Guarantor shall remain fully liable for all obligations under this Lease
following any such transfer. The joint and several liability of Tenant,
Guarantor, and any successor in interest of Tenant (by assignment or otherwise)
under this Lease shall not in any way be affected by any agreement that modifies
any of the rights or obligations of the parties under this Lease or any waiver
of, or failure to enforce, any obligation under this Lease. Any transfer by
Tenant in violation of this article shall, at Landlord’s option, be void.
Landlord shall be permitted to assign the Lease to any party, including a
successor owner of the Unit in the event that Landlord elects to sell or convey
the Unit provided that: (a) Landlord notifies Tenant of such transfer and all
relevant information to serve notices to the successor in interest; and (b) Upon
such assignment, all liabilities and obligations on the part of the Landlord
under this Lease accruing thereafter shall terminate, and thereupon all such
liabilities and obligations shall be binding upon the new owner. Tenant agrees
to attorn to such new owner. Notwithstanding anything to the contrary contained
herein, provided Tenant is not in default hereunder beyond any applicable notice
or cure period, Tenant shall have the right, upon giving prompt written notice
to Landlord, to assign this Lease or sublet all or any portion of the Premises
to any Affiliate (as hereinafter defined); provided, however, no such assignment
or subletting shall relieve Tenant or Guarantor of their obligations to Landlord
hereunder. The term "Affiliate" shall mean any parent company or any subsidiary
which controls or is controlled by Tenant. The term "control" shall mean
ownership of not less than fifty-one percent of the voting rights attributable
to the shares of the controlled company.

 

3

 

  

7.               INSURANCE. During the entire term of this Lease (including any
extension or renewal period) Tenant, at its expense, shall keep in full force
and effect a comprehensive policy or policies of commercial general liability
insurance and property damage insurance with respect to the Premises and the
business operated by Tenant in the Premises, in which the limits shall not be
less than $2,000,000.00 combined single limit coverage of bodily injury,
property damage or combination thereof and in an amount to cover one-hundred
percent (100%) of the replacement costs, without co-insurance, of all of
Tenant’s property at the Premises. In addition, Landlord reserves the right to
reasonably require additional insurance in the event that Tenant's use of the
Premises requires Landlord to increase its insurance requirements. The policies
shall contain an endorsement naming Landlord and any other person, firm or
corporation designated by Landlord as an additional insured, and shall contain a
clause that the insurer will not cancel or change the insurance without first
giving Landlord thirty (30) days prior written notice. The insurance shall be
issued by insurers of recognized responsibility, licensed and doing business in
the State of Florida, and having a BEST rating of A+ or better; and a binder for
such insurance shall be delivered to Landlord upon execution of this Lease, and
a copy of the policy or a certificate of insurance shall be delivered to
Landlord prior to the Lease Date and whenever requested thereafter by Landlord.
At least thirty (30) days prior to each anniversary date of such insurance
coverage, proof of that such insurance has been renewed and payment thereof
shall be delivered to Landlord so as to enable it to verify that the policy has
been renewed and paid for the next annual period. In the event Tenant fails to
provide such evidence, or in the event of cancellation, termination or change of
such insurance, Landlord, after ten (10) days written notice to Tenant, may, but
shall not be required to, procure such insurance for Tenant and the cost thereof
shall be charged as Additional Rent hereunder.

 

8.               DEFAULT.

 

8.1.            Events of Default. Each of the following shall be a default
under this Lease: (a) Tenant fails to make any payment of Rent within seven (7)
days after the date such Rent was due; (b) Tenant fails to perform any other
terms, provisions or obligations of this Lease and such failure continues for
thirty (30) days after notice thereof in writing to Tenant by Landlord; (c)
Tenant or any Guarantor becomes bankrupt or insolvent or makes an assignment for
the benefit of creditors or takes the benefit of any insolvency act, or if any
debtor proceedings be taken by or against Tenant or the Guarantor; (d) Tenant
abandons the Premises,(e) Tenant transfers this Lease in violation of the
Assignment or Subletting article; or (f) Tenant fails to deliver an estoppel
certificate within the time period required by the Estoppel Certificates article
of this Lease..

 

4

 

  

8.2.            Remedies. In addition to all remedies provided by law, if Tenant
defaults under this Lease, Landlord may at the expiration of all cure periods
provided for herein by written notice to Tenant: (a) terminate this Lease or (b)
terminate Tenant’s right of possession of the Premises (without terminating this
Lease). If Landlord terminates this Lease or Tenant’s right of possession,
Tenant shall remain liable for all Rent owed for the remainder of the Lease
Term, and Landlord may declare the entire balance of all forms of Rent due under
this Lease for the remainder of the Lease Term to be forthwith due and payable
and may collect the then present value of the Rents (calculated using a discount
rate equal to the discount rate of the branch of the Federal Reserve Bank
closest to the Premises in effect as of the date of the default). In the event
Landlord relets the Premises, Landlord shall account to Tenant, at the date of
the expiration of the Lease Term, for the net amounts (taking into consideration
fair and reasonable: marketing/advertising costs, legal expenses, brokerage
commissions, “free rent”, moving costs, or other incentives granted, and the
cost of improvements to the Premises required by replacement tenants) actually
collected by Landlord as a result of a reletting. If Landlord terminates this
Lease or Tenant’s right of possession in accordance with this Section, Landlord
shall be entitled to reimbursement from Tenant of all collection costs,
including reasonable attorney’s fees.

 

8.3.            Landlord’s Right to Perform. If Tenant defaults and after all
notice and cure periods have expired, Landlord may but shall have no obligation
to, perform the obligations of Tenant, and if Landlord, in doing so, makes any
expenditures or incurs any obligation for the payment of money, including
reasonable attorneys’ fees, the sums so paid or obligations incurred shall be
paid by Tenant to Landlord within five (5) days of rendition of a bill or
statement to Tenant therefor.

 

8.4.            Late Charges and Interest. If any payment due Landlord under
this Lease shall not be paid within five (5) days of the date when due, Tenant
shall pay, in addition to the payment then due, an administrative charge equal
to the greater of (a) 5% of the past due payments; or (b) $500. All past due
payments due Landlord under this Lease shall bear interest at the highest rate
of interest permitted to be charged by applicable law, accruing from the date
the obligation arose through the date payment is actually received by Landlord.

 

8.5.            Limitations. None of Landlord’s officers, employees, agents,
directors, shareholders, partners, or affiliates shall ever have any personal
liability to Tenant under this Lease except for acts involving gross negligence.
No person holding Landlord’s interest under this Lease shall have any liability
after such person ceases to hold such interest, except for any liability
accruing while such person held such interest. TENANT SHALL LOOK SOLELY TO
LANDLORD’S ESTATE AND INTEREST IN THE UNIT FOR THE SATISFACTION OF ANY RIGHT OR
REMEDY OF TENANT UNDER THIS LEASE, AND NO OTHER ASSETS OF LANDLORD SHALL BE
SUBJECT TO LEVY, EXECUTION, OR OTHER ENFORCEMENT PROCEDURE FOR THE SATISFACTION
OF TENANT’S RIGHTS OR REMEDIES UNDER THIS LEASE, OR ANY OTHER LIABILITY OF
LANDLORD TO TENANT OF WHATEVER KIND OR NATURE. Tenant waives any claims against
Landlord that Tenant does not make in writing within 30 days of the onset of the
cause of such claim. Landlord and Tenant each waive all rights (other than
rights under the End of Term article) to consequential damages, punitive
damages, or special damages of any kind.

 

8.6.            Intentionally Deleted.

 

5

 

  

8.7.            Security Interest. Tenant hereby grants to Landlord a lien and
security interest on all property of Tenant now or hereafter placed in or upon
the Premises including, but not limited to, all fixtures, furniture, inventory,
machinery, equipment, merchandise, furnishings and other articles of personal
property, and all proceeds of the sale or other disposition of such property
(collectively, the “Collateral”) to secure the payment of all Rent to be paid by
Tenant pursuant to this Lease. Such lien and security interest shall be in
addition to any landlord’s lien provided by law. This Lease shall constitute a
security agreement under the Florida Uniform Commercial Code so that Landlord
shall have and may enforce a security interest in the Collateral. Tenant agrees
to execute as debtor and deliver such financing statement or statements and any
further documents as Landlord may now or hereafter reasonably request to protect
such security interest pursuant to such code. Landlord, as secured party, shall
be entitled to all rights and remedies afforded a secured party under such code,
which rights and remedies shall be in addition to Landlord’s liens and rights
provided by law or by the other terms and provisions of this Lease.

 

9.               ALTERATIONS. Tenant shall make no Alterations without the prior
written consent of Landlord, which consent may not be unreasonably withheld or
delayed. Notwithstanding the foregoing, Landlord consent shall not be required
for minor, non-structural Alterations to the Premises that are not affixed to
the Premises. All Alterations, if any, shall be made in good, workmanlike manner
and in compliance with applicable building and zoning codes and shall be made at
Tenant’s own expense. Upon termination of the Lease, all Alterations made by
Tenant will remain the property of Tenant which Tenant will remove from the
Premises within a reasonable period. In addition, Tenant will repair all damage
to the Premises caused by the removal of such Alterations at Tenant’s sole
expense. Except as expressly set forth in this Lease, Landlord shall not perform
any alterations, additions, or improvements in order to make the Premises
suitable and ready for occupancy and use by Tenant and Tenant shall accept
possession of the Premises in its then “as-is”, “where-is” condition, without
representation or warranty of any kind by Landlord.

 

10.             LIENS. The interest of Landlord in the Premises shall not be
subject in any way to any liens, including construction liens, for Alterations
made by or on behalf of Tenant. This exculpation is made with express reference
to Section 713.10, Florida Statutes. If any lien is filed against the Premises
for work or materials claimed to have been furnished to Tenant, Tenant shall
cause it to be discharged of record or properly transferred to a bond under
Section 713.24, Florida Statutes, within ten (10) days after the filing of any
such lien. Further, Tenant shall indemnify, defend, and save Landlord harmless
from and against any damage or loss, including reasonable attorneys’ fees,
incurred by Landlord as a result of any liens or other claims arising out of or
related to work performed in the Premises by or on behalf of Tenant. Tenant
shall notify every contractor making improvements to the Premises that the
interest of the Landlord in the Premises shall not be subject to liens.

 

11.              ACCESS TO PREMISES. Landlord and persons authorized by Landlord
shall have the right, at all times upon reasonable notice to Tenant except in
the case of an emergency or access to the server room, to enter and inspect the
Premises and to make necessary repairs and alterations . Any such repairs and
alterations shall be done in a manner that is least disruptive to Tenant’s
business operations and scheduled with advance notice to Tenant.

 

6

 

  

12.             COMMON ELEMENTS, SERVER ROOM AND MECHANICAL/AC ROOM. Tenant
shall comply with the Rules and Regulations of the Association provided by
Landlord to Tenant in Tenant’s and Tenant’s employees, agents, successors and/or
assigns use of the Common Elements. Notwithstanding anything to the contrary
herein, the server room and the general storage/mechanical/ac room identified in
the attached Exhibit “A” (“Server/Mechanical/AC Room”) are not part of the
Premises and shall at all times be subject to the exclusive control and
management of Landlord. Tenant and Tenant’s employees, agents, successors and/or
assigns shall not have the right to access and/or use the Server/Mechancial/AC
Room without the prior written consent of Landlord. Notwithstanding anything to
the contrary herein, Landlord and Landlord’s employees, agents, customers and
invitees shall have the right to use at any time, in common with Tenant, all
interior hallways located within the Unit for the purpose of accessing the
Server/Mechanical/AC Room in the Condominium. Landlord may temporarily preclude
access to the Premises in the event of casualty, governmental requirements, the
threat of an emergency such as a hurricane or other act of God, or if it is
absolutely necessary in order to prevent damage or injury to person or property.
This Lease does not create, nor will Tenant have any express or implied easement
for, or other rights to, air, light, or view over, from, or about the Premises.

 

13.             CASUALTY DAMAGE. If: (a) the Unit (whether or not including the
Premises) or the Condominium (in accordance with the Declaration of Condominium
and the Condominium Act) is so damaged that substantial alteration or
reconstruction of the Unit or the Condominium is required (whether or not the
Premises shall have been damaged by the casualty); or (b) the Premises shall be
partially damaged by casualty during the last two years of the Lease Term, and
the estimated cost of repair exceeds 25% of the Base Rent then remaining to be
paid by Tenant for the balance of the Lease Term; Landlord may, within 90 days
after the casualty, give written notice to Tenant of Landlord’s election to
terminate this Lease, and the balance of the Lease Term shall automatically
expire on the fifth day after the notice is delivered. If Landlord does not
elect to terminate this Lease, Landlord shall proceed with reasonable diligence
to restore the Unit and the Premises to substantially the same condition they
were in immediately before the happening of the casualty. However, Landlord
shall not be required to restore the Building, the Condominium, the lease
premises, or any portion of Tenant’s property. Rent shall abate in proportion to
the portion of the Premises or the Unit not useable by Tenant as a result of any
casualty resulting in damage to the Building as of the date on which the
Premises becomes unusable. Landlord shall not otherwise be liable to Tenant for
any delay in restoring the Premises or the Unit so long as Landlord continuously
uses best efforts and diligence in the restoration process or any inconvenience
or annoyance to Tenant or injury to Tenant’s business resulting in any way from
the damage or the repairs, Tenant’s sole remedy being the right to an abatement
of Rent.

 

14.             CONDEMNATION. If the whole or any substantial part of the
Premises shall be condemned by eminent domain or acquired by private purchase in
lieu of condemnation, this Lease shall terminate on the date on which possession
of the Unit and/or Building is delivered to the condemning authority and Rent
shall be apportioned and paid to that date. Tenant shall have no claim against
Landlord for the value of any unexpired portion of the Lease Term, nor shall
Tenant be entitled to any part of the condemnation award or private purchase
price. If this Lease is not terminated as provided above, Rent shall abate in
proportion to the portion of the Premises condemned.

 

15.             REPAIR AND MAINTENANCE. Tenant shall, at its sole cost, repair,
replace and maintain the Premises, including, but not limited to, the walls,
ceilings and floors, except for major mechanical systems or the roof, damaged or
worn through normal occupancy. In addition, Tenant shall pay the cost of any
repairs or maintenance resulting from negligent acts or omissions of Tenant, its
employees, agents, or contractors. Tenant shall also pay for the maintenance,
repair and replacement of any specialized electrical, plumbing, mechanical, fire
protection, life safety and HVAC systems servicing the Premises that have been
specifically requested by Tenant exclusively for its use.. All replacements
shall be of equal quality and class to the original items replaced. Tenant shall
not commit or allow to be committed any waste on any portion of the Premises.

 

7

 

  

16.             ESTOPPEL CERTIFICATES. From time to time, Tenant, on not less
than fourteen days’ prior notice, shall execute and deliver to Landlord an
estoppel certificate in a form generally consistent with the requirements of
institutional lenders and certified to Landlord and any mortgagee or prospective
mortgagee or purchaser of the Unit.

 

17.             SUBORDINATION. This Lease is and shall be subject and
subordinate to all mortgages that may now or hereafter affect the Unit, and to
all renewals, modifications, consolidations, replacements, and extensions of the
mortgages. This article shall be self-operative and no further instrument of
subordination shall be necessary. However, in confirmation of this
subordination, Tenant shall execute promptly any reasonable certificate that
Landlord may request to confirm such subordination. If the interest of Landlord
under this Lease is transferred by reason of or assigned in lieu of foreclosure
or other proceedings for enforcement of any mortgage, or if this Lease is
terminated by foreclosure of any mortgage to which this Lease is subordinate,
then Tenant will, at the option to be exercised in writing by the purchaser or
assignee, (a) attorn to it and will perform for its benefit all the terms of
this Lease on Tenant’s part to be performed with the same force and effect as if
the purchaser or assignee were the Landlord originally named in this Lease so
long as the successor in interest agrees in writing to be bound by all the terms
and conditions of this Lease, or (b) enter into a new lease with the purchaser
or assignee for the remainder of the Lease Term and otherwise on the same terms
as provided in this Lease.

 

18.              INDEMNIFICATION. Landlord and Tenant shall each indemnify,
defend, and save harmless the other party and the other party’s employees,
agents, and contractors from and against any and all loss, damage, claim,
demand, liability, or expense (including reasonable attorneys’ fees) resulting
from claims by third parties and based on any acts or omissions (specifically
including negligence and the failure to comply with this Lease) of the
indemnitor, its employees, agents, and contractors in connection with the Unit,
Premises and Condominium, and only to the extent caused in whole or in part by
acts or omissions of the indemnitor, its employees, agents, and contractors,
regardless of whether or not the claim is caused in part by any of the
indemnified parties. When any claim is caused by the joint acts or omissions of
the indemnitor and the indemnified parties, the indemnitor’s duties under this
article shall be in proportion to the indemnitor’s allocable share of the joint
liability.

 

19.             NO WAIVER. The failure of a party to insist on the strict
performance of any provision of this Lease or to exercise any remedy for any
default shall not be construed as a waiver. The waiver of any noncompliance with
this Lease shall not prevent subsequent similar noncompliance from being a
default. No waiver shall be effective unless expressed in writing and signed by
the waiving party. No notice to or demand on a party shall of itself entitle the
party to any other or further notice or demand in similar or other
circumstances. The receipt by Landlord of any Rent after default on the part of
Tenant (whether the Rent is due before or after the default) shall not excuse
any delays as to future Rent payments and shall not be deemed to operate as a
waiver of any then existing default by Tenant or of the right of Landlord to
enforce the payment of any other Rent reserved in this Lease or to pursue
eviction or any other remedies available to Landlord. No payment by Tenant, or
receipt by Landlord, of a lesser amount than the Rent actually owed under the
terms of this Lease shall be deemed to be anything other than a payment on
account of the earliest stipulated Rent. No endorsement or statement on any
check or any letter accompanying any check or payment of Rent will be deemed an
accord and satisfaction. Landlord may accept the check or payment without
prejudice to Landlord’s right to recover the balance of the Rent or to pursue
any other remedy. It is the intention of the parties that this article modify
the common law rules of waiver and estoppel and the provisions of any statute
which might dictate a contrary result.

 

8

 

 



20.             SERVICES AND UTILITIES. Landlord shall furnish the following
services: (a) air conditioning and heating; (b) electricity for the purposes of
lighting and general office equipment use in amounts consistent with Building
standard electrical capacities; (c) telephone service; and (d) internet service.
The costs of the provision of such services to the Premises shall be paid for by
Tenant as Additional Rent in accordance with Section 1.1 of this Lease. Tenant
shall be responsible for all other utilities, except those which are provided by
the Association. Landlord shall have the right to select the Premises' electric,
telephone and internet service providers and to switch providers at any time.
Tenant’s use of electrical services furnished by Landlord shall not exceed,
either in voltage, rated capacity, use, or overall load, that which Landlord
deems to be standard for the Building, or otherwise interfere with electrical
services to Unit 705, Unit 706 and/or 707 of the Condominium or the Condominium.
In no event shall Landlord be liable for damages resulting from the failure of
the services unless same were caused by Landlord’s grossly negligent acts.. If
at any time during the Lease Term the Condominium has any type of access control
system for the parking areas or the Building, Tenant shall purchase access cards
for all occupants of the Premises from Landlord at Landlord’s actual cost for
the said cards. Any interruption or failure in the delivery of services and
utilities shall in no manner entitle Tenant to any remedies including abatement
of Rent unless the Landlord has failed or refused to exercise its reasonable and
best efforts to restore services and utilities in a reasonable time in light of
the circumstances or event causing the interruption.

 

21.             PARKING SPACES. In accordance with the Declaration of
Condominium, Tenant shall be permitted the non-exclusive use, together with
Landlord and other owners and occupants of the Condominium, of the non-reserved
automobile parking areas, driveways and footways within the Condominium
Property, all subject to the Rules and Regulations of the Association. In
addition, Landlord agrees to assign to Tenant nine (9) separated structured
parking spaces reserved for the exclusive use of Tenant, its employees or agents
(the “Parking Spaces”). The Parking Spaces allocated by Landlord are indicated
on the attached Exhibit D . Tenant agrees upon request to provide Landlord with
a list of license plates, automobile makes and models for all vehicles operated
by Tenant, its employees or agents and parked within the Parking Spaces.

 

22.             SECURITY DEPOSIT. The Security Deposit shall be paid by Tenant
to Landlord within 30 days of the date this Lease is executed by Tenant and
Landlord, and the Security Deposit shall be stated on the books and records of
the Landlord as security for Tenant’s full and faithful performance of this
Lease, including the payment of Rent. Tenant grants Landlord a security interest
in the Security Deposit. The Security Deposit may be commingled and/or used with
other funds of Landlord and Landlord shall have no liability for payment of any
interest on the Security Deposit. .Landlord may apply the Security Deposit to
the extent required to cure any default by Tenant. If Landlord so applies the
Security Deposit, Tenant shall deliver to Landlord the amount necessary to
replenish the Security Deposit to its original sum within five days after notice
from Landlord. The Security Deposit shall not be deemed an advance payment of
Rent or a measure of damages for any default by Tenant, nor shall it be a
defense to any action that Landlord may bring against Tenant.

 

23.             GOVERNMENTAL REGULATIONS. Tenant shall promptly comply with all
laws, codes, and ordinances of governmental authorities.

 

9

 

  

24.             SIGNS. Upon the written approval of Landlord, which approval
shall not be unreasonably withheld or delayed, and upon the approval of the
Association, if applicable, Tenant may place a sign bearing its name on the
Premises, provided all signage complies with the Rules and Regulations of the
Association and Landlord with respect to the Unit and all applicable laws,
governmental regulations and zoning ordinances. . Landlord hereby approves of
all Tenant signage that is installed as at the date of signing of this Lease.

 

25.             BROKER. Landlord and Tenant acknowledge and agree that neither
party has utilized the services of or dealt with any real estate broker or real
estate sales associate in connection with this Lease. Both parties agree that,
if any broker makes a claim for a commission based upon this Lease Landlord and
Tenant shall indemnify, defend and hold one another harmless from any such
claim.

 

26.             END OF TERM. Tenant shall surrender the Premises to Landlord at
the expiration or sooner termination of this Lease in good order and condition,
broom-clean, except for reasonable wear and tear. Tenant shall be liable to
Landlord for all damages, that Landlord may suffer by reason of any holding over
by Tenant, and Tenant shall indemnify, defend, and save Landlord harmless
against all costs, claims, losses, or liabilities resulting from delay by Tenant
in so surrendering the Premises, including any claims made by any succeeding
tenant founded on any delay. All Alterations, including HVAC equipment, wall
coverings, carpeting and other floor coverings, ceiling tiles, blinds and other
window treatments, lighting fixtures and bulbs, built in or attached shelving,
built in furniture, millwork, counter tops, cabinetry, all doors (both exterior
and interior), bathroom fixtures, sinks, kitchen area improvements, and wall
mirrors, made by Landlord or Tenant to the Premises shall become Landlord’s
property on the expiration or sooner termination of the Lease Term. On the
expiration or sooner termination of the Lease Term, Tenant, at its expense,
shall remove from the Premises all moveable furniture, furnishings, equipment,
and other articles of moveable personal property owned by Tenant and located in
the Premises that can be removed without damage to the Premises; provided,
however, the Furniture shall be returned to Landlord. Tenant, at its expense,
shall also remove all computer and telecommunications wiring and all
non-standard Alterations to the Premises, including any vault, stairway, or
computer room Alterations or any Alterations involving roof, ceiling, or floor
penetrations. Tenant shall repair any damage caused by the removal. Any items of
Tenant’s property that shall remain in the Premises after Tenant has vacated the
Premises, may, at the option of Landlord, be deemed to have been abandoned, and
in that case, those items may be retained by Landlord as its property to be
disposed of by Landlord, without accountability to Tenant or any other party, in
the manner Landlord shall determine, at Tenant’s expense.

 

27.             ATTORNEYS’ FEES. The prevailing party in any litigation arising
out of or in any manner relating to this Lease, including the declaration of any
rights or obligations under this Lease, shall be entitled to recover from the
losing party reasonable attorneys’ fees and costs.

 

28.             NOTICES. Any notice to be given under this Lease may be given
either by a party itself or by its attorney or agent and shall be in writing and
delivered by hand, by nationally recognized overnight air courier service (such
as Federal Express), or by the United States Postal Service, registered or
certified mail, return receipt requested, in each case addressed to the
respective party at the addresses provided in this Section or such other
addresses that either Party may direct in writing from time to time. A notice
shall be deemed effective upon receipt or the date sent if it is returned to the
addressor because it is refused, unclaimed, or the addressee has moved.

 

10

 

  

28.1.          Landlord’s Notice Address. BGC LLC, a Florida limited liability
company c/o Eduardo Namnum, 3363 N.E. 163rd Street, Suite 805, North Miami
Beach, Florida 33160.

 

28.2.          Tenant’s Notice Address: Net Element International, Inc.at the
Premises.

 

29.             IMPOSSIBILITY OF PERFORMANCE. For purposes of this Lease, the
term “Unavoidable Delay” shall mean any delays due to strikes, lockouts, civil
commotion, war or warlike operations, terrorism, bioterrorism, invasion,
rebellion, hostilities, military or usurped power, sabotage, government
regulations or controls, inability to obtain any material, utility, or service
because of governmental restrictions, hurricanes, floods, or other natural
disasters, acts of God, or any other cause beyond the direct control of the
party delayed. Notwithstanding anything in this Lease to the contrary, if
Landlord or Tenant shall be delayed in the performance of any act required under
this Lease by reason of any Unavoidable Delay, then provided notice of the
Unavoidable Delay is given to the other party within ten days after its
occurrence, performance of the act shall be excused for the period of the delay
and the period for the performance of the act shall be extended for a reasonable
period, in no event to exceed a period equivalent to the period of the delay.
The provisions of this article shall not operate to excuse Tenant from the
payment of Rent or from surrendering the Premises at the end of the Lease Term,
and shall not operate to extend the Lease Term. Delays or failures to perform
resulting from lack of funds or the increased cost of obtaining labor and
materials shall not be deemed delays beyond the direct control of a party

 

30.             HOLDING OVER. In the event Tenant remains in possession of the
Premises after the expiration of the Lease Term without Landlord's written
consent, such tenancy shall be subject to all the provisions hereof, except that
the monthly rental shall be two-hundred percent (200%) of the Monthly Base Rent
of the Lease Term for the last month of the last Period (the “Hold Over Rent”),
which Hold Over Rent shall be payable hereunder upon such expiration of the
Lease Term. In the event Tenant remains in possession of the Premises after the
expiration of the Lease Term hereof, or any renewal term, without Landlord's
written consent, Tenant shall be a tenant at sufferance and may be evicted by
Landlord, but Tenant shall be obligated to pay rent for such period that Tenant
holds over without written consent at the same rate provided in the previous
sentence and shall also be liable for any and all other damages Landlord suffers
as a result of such holdover including, without limitation, the loss of a
prospective tenant for such space. Nothing in this Section shall be construed as
a consent by Landlord for any holding over by Tenant after the expiration of the
Term hereof, or any renewal term.

 

31.         LANDLORD COVENANTS. Landlord shall furnish services, utilities and
facilities which are usual in this Building. Landlord covenants that Tenant,
shall peacefully and quietly have, hold and enjoy the Premises, subject to all
of the terms and provisions of this Lease. Notwithstanding anything to the
contrary contained herein, if (i) Landlord ceases to furnish any service in the
Building which service is within Landlord's direct control, (ii) such cessation
does not arise as a result of an act or omission of Tenant, its agents,
employees, contractors, licensees or invitees, (iii) such cessation is not
caused by a fire or other casualty for example, hurricane or other emergency,
and (iv) as a result of such cessation, the Premises or a material portion
thereof, is rendered untenantable (meaning that Tenant is unable to use the
Premises in the normal course of its business) and Tenant in fact ceases to use
the Premises or material portion thereof, then Tenant shall be entitled to an
equitable abatement of Rent due hereunder with respect to the period beginning
on the day after the date on which the Premises are rendered untenantable and
ending on the date the Premises become tenantable. This provision relating to
furnishing of services, utilities and facilities shall only apply if Landlord
has failed or refused to exercise its reasonable and best efforts to restore
services and utilities in a reasonable time in light of the circumstances or
event causing the interruption.

 

11

 

  

32.             GENERAL PROVISIONS.

 

32.1.          Construction Principles. The words “including” and “include” and
similar words will not be construed restrictively to limit or exclude other
items not listed. This Lease has been negotiated “at arm’s-length” by Landlord
and Tenant, each having the opportunity to be represented by legal counsel of
its choice and to negotiate the form and substance of this Lease. Therefore,
this Lease shall not be more strictly construed against either party by reason
of the fact that one party may have drafted this Lease. If any provision of this
Lease is determined to be invalid, illegal, or unenforceable, the remaining
provisions of this Lease shall remain in full force, if the essential provisions
of this Lease for each party remain valid, binding, and enforceable. The parties
may amend this Lease only by a written agreement of the parties. This Lease
shall constitute the entire agreement of the parties concerning the matters
covered by this Lease. All prior understandings and agreements had between the
parties concerning those matters, including all preliminary negotiations, lease
proposals, letters of intent and similar documents are merged into this Lease,
which alone fully and completely expresses the understanding of the parties.
Landlord and Tenant intend that faxed signatures constitute original signatures
binding on the parties. This Lease shall bind and inure to the benefit of the
heirs, personal representatives, and, except as otherwise provided, the
successors and assigns of the parties to this Lease. Any liability or obligation
of Landlord or Tenant arising during the Lease Term shall survive the expiration
or earlier termination of this Lease.

 

32.2.          Radon Gas. The following notification is provided under Section
404.056(6), Florida Statutes: “Radon is a naturally occurring radioactive gas
that, when it has accumulated in a building in sufficient quantities, may
present health risks to persons who are exposed to it over time. Levels of radon
that exceed federal and state guidelines have been found in buildings in
Florida. Additional information regarding radon and radon testing may be
obtained from the Miami-Dade County Health Department."

 

32.3.          No Recording. The Parties agree that this Lease shall not be
filed for record.

 

32.4.          Waiver; Amendment. No failure to exercise and no delay in
exercising any right or power under this Lease shall operate as a waiver
thereof. No modification or amendment of this Lease shall be valid and binding,
unless it is in writing and signed by parties hereto.

 

32.5.          Governing Law. This Lease shall be construed in all respects
according to the laws of the State of Florida, without application of conflict
of law principle.

 

32.6.          Captions. The captions and defined terms contained in this Lease
are for convenience of reference only and shall not affect the interpretation or
construction of the provisions of this Lease.

 

32.7.          Counterparts. This Lease may be executed in counterparts, each of
which shall be deemed an original and all of which shall together constitute but
one agreement.

 

32.8.          Binding Effect. This Lease shall be binding upon and inure to the
benefit of Landlord and Tenant and their respective successors, assigns and
legal representatives.

 

12

 

  

32.9.          Authority. Each of the signatories executing this Assignment on
behalf of Landlord or Tenant, as the case may be, does hereby personally
represent and warrant that Landlord or Tenant, as the case may be, is a duly
organized and validly existing limited liability company or corporation, that
Landlord or Tenant, as the case may be, is qualified to do business in the State
of Florida, and that Landlord or Tenant, as the case may be, has full right,
power and authority to enter into this Lease, and that each person signing on
behalf of Landlord or Tenant, as the case may be, is authorized to do so.

 

 

 

IN WITNESS WHEREOF, this Lease has been executed on behalf of Landlord and
Tenant as of the Date of this Lease.           WITNESSES:   LANDLORD:          
BGC LLC, a Florida limited liability company /s/ Shannon D. Ovalles    
Signature of Witness 1   By: /s/ Eduardo Namnom     Print Name: Eduardo Namnom
Shannon D. Ovalles   Title: Manager Print name of Witness 1         Date
Executed: 5/10/2013 /s/ Shawn Robinson     Signature of Witness 2          
Shawn Robinson     Print name of Witness 2               TENANT: /s/ Emily
English     Signature of Witness 1   Net Element International , Inc.,     a
Delaware company Emily English       Print name of Witness 1   By: /s/ Oleg
Firer     Print Name: Oleg Firer /s/ Giovanni DiFedo   Title: CEO Signature of
Witness 2           Giovanni DiFedo     Print name of Witness 2   Date Executed:
5/10/2013            

 

13

 

  

EXHIBIT “A”

 

SKETCH OF PREMISES

 

14

 

 

 



[t10-4exhibitapg_01.jpg]

 



 

 

  

EXHIBIT “B”

 

FURNITURE

 

15

 

  



 

Exhibit B

Office Inventory

 

Executive Suites 705, 706, and 707 are tastefully appointed with the furnishings
listed below.

 

RECEPTION   Reception Desk 1 Lounge Chair 2 Table 2     OFFICE 1   Bow Front
Table with Curved Interior Access & Integrated Left Half-Return 72 x 42/18 1
Left Dual Depth Table 30 x 24/18 1 Freestanding Pedestal without Top /
Box-Box-File 1 Chrome Satin Handles - Code J   Deluxe Arm Chair with Ratchet
Back, Cantilever Arms and Platinum Angled Base 3 Imagine Mid Back Manager Chair
Black Leather with Chrome Base 1     OFFICE 2   Bow Front Table with Curved
Interior Access & Integrated Left Half-Return 72 x 42/18 1 Left Dual Depth Table
30 x 24/18 1 Freestanding Pedestal without Top / Box-Box-File 1 Chrome Satin
Handles - Code J   Metal Lateral File Cabinet - Chrome Satin Handles 1 Executive
High Back Black Leather Chair with Chrome Base 2     OFFICE 3   Desk with Bow
Front and Curved Interior Access 2 Left Pedestal    (72 X 30/36)   Air Grid Back
Deluxe Task Chair with Leather Seat 1     OFFICE 4   Bow Front Table with Curved
Interior Access & Integrated Left Half-Return 66 x 42/18 1 Executive High Back
Black Leather Chair with Chrome Base 1     OFFICE 5   Credenza with 2 Drawer
Lateral File Cabinet and 2 Doors 1 Right Dual Depth Table 30 x 24/18 1 Air Grid
Back Visitors Chair with Leather Seat, Fixed 1 Bow Front Table with Curved
Interior Access & Integrated Right Half-Return 72 x 42/18 1 Freestanding
Pedestal without Top / Box-Box-File 1 Chrome Satin Handles - Code J   Air Grid
Back Deluxe Task Chair with Leather Seat 1

 

 

 

  

Exhibit B

Office Inventory

 

OFFICE 6   Bow Front Table with Curved Interior Access & Integrated Left
Half-Return 72 x 42/18 1 Left Dual Depth Table 30 x 24/18 1 Bow Front Table with
Curved Interior Access & Integrated Right Half-Return 66 x 42/18 1 Right Dual
Depth Table 30 x 24/18 1 Freestanding Pedestal without Top / Box-Box-File 1
Chrome Satin Handles - Code J   Metal Lateral File Cabinet - Chrome Satin
Handles 1 Executive High Back Leather Chair 2       OFFICE 7   Desk with Bow
Front and Curved Interior Access 1 Left Pedestal    (72 x 30/36)   Credenza with
2 Drawer Lateral File Cabinet and 2 Doors 1 Executive High Back Leather Chair 2
1 Hutch for Credenza 1 White Visitor Chair with Chrome Legs 2     CONFERENCE
ROOM   Credenza with 2 Drawer Lateral File Cabinet and 2 Doors 2 Modular Table 1
Philips 42" Plasma TV 1 Imagine Mid Back Manager Chair Black Leather with Chrome
Base 9     OFFICE 9   Credenza with 2 Drawer Lateral File Cabinet and 2 Doors 1
Desk with Bow Front and Curved Interior Access 1 Left Pedestal    (72 x 30/36)  
Executive High Back Black Leather Chair with Chrome Base 1     OFFICE 10   Metal
Lateral File Cabinet - Chrome Satin Handles 3 Desk with Bow Front and Curved
Interior Access 1 Left Pedestal    (72 x 30/36)       OFFICE 11   Bow Front
Table with Curved Interior Access & Integrated Left Half-Return 72 x 42/18 1
Left Dual Depth Table 30 x 24/18 1 Freestanding Pedestal without Top /
Box-Box-File 2 Chrome Satin Handles - Code J   Bow Front Table with Curved
Interior Access & Integrated Right Half-Return 66 x 42/18 1

 

 

 

  

Exhibit B

Office Inventory

 

Right Dual Depth Table 30 x 24/18 1 Credenza with 2 Drawer Lateral File Cabinet
and 2 Doors 1     706 ENTRY   Reception Desk 2 1 Executive High Back Leather
Chair 2 1     CLERK AREA   Deluxe Arm Chair with Ratchet Back, Cantilever Arms
and Platinum Angled Base 2 Air Grid Back Visitors Chair with Leather Seat, Fixed
2 Air Grid Back Deluxe Task Chair with Leather Seat 1 Executive High Back
Leather Chair 2 2     CEO OFFICE   Credenza with 2 Drawer Lateral File Cabinet
and 2 Doors 1 Hutch for Credenza 1 White Leather Sectional 1 Round Meeting Table
1 Brown Leather Task Chair with Chrome Base 4 2 Drawer Cabinet with Glass Door 2
4 Drawer Entertainment Table with Glass Top 1 Hand Crafted Wood Chair 1 Custom
Executive Desk with Electronic Height Adjustment 1 Dell 42" TV 4 Apple TV 1 Wine
Refrigerator 1     SERVER ROOM   All Crestron Automation Systems   Samsung DCS
100   5 Port GB Switch       KITCHEN   Refrigerator 2 Table 1 Chairs 4 Microwave
2 Toaster Oven 1

 

 

 

  

[t10-4exhibitbpg_04.jpg]

 

 

 

  

[t10-4exhibitbpg_05.jpg]

 

 

 

  

[t10-4exhibitbpg_06.jpg]

 

 

 

  

[t10-4exhibitbpg_07.jpg]

 

 

 

  

[t10-4exhibitbpg_08.jpg]

 

 

 

  

[t10-4exhibitbpg_09.jpg]

 

 

 

  

[t10-4exhibitbpg_10.jpg]

 

 

 

  

[t10-4exhibitbpg_11.jpg]

 

 

 

  

[t10-4exhibitbpg_12.jpg]

 

 

 

  

[t10-4exhibitbpg_13.jpg]

 

 

 

  

[t10-4exhibitbpg_14.jpg]

 

 

 

  

[t10-4exhibitbpg_15.jpg]

 

 

 

  

[t10-4exhibitbpg_16.jpg]

 

 

 

 



EXHIBIT “C”

 

GUARANTY

 

THIS IS A GENERAL GUARANTY WHICH IS ENFORCEABLE BY THE LANDLORD, ITS SUCCESSORS
AND ASSIGNS. THIS IS ALSO AN ABSOLUTE AND UNCONDITIONAL GUARANTY.

 

The undersigned, jointly and severally (together, the “Guarantor”), absolutely
and unconditionally guaranty the prompt and full performance and observance by
Unified Payments, a Florida limited liability company (the “Tenant”), and by its
legal representatives, successors, and assigns, of all of the provisions to be
performed by the Tenant under that certain Commercial Lease of even date
herewith (the "Lease"), between BGC LLC, a Florida limited liability company
(the “Landlord”) and Tenant for the use of the Premises, as defined in the
Lease, located at 3363 N.E. 163rd St., North Miami Beach, Florida 33160, whether
before, during, or after the Lease Term, as defined in the Lease. Each Guarantor
represents and warrants that he has a direct financial interest in Tenant and
that he has received substantial consideration in exchange for making this
Guaranty.

 

This is a guaranty of payment and not collection and Landlord may proceed
directly against any Guarantor without first proceeding with any remedies
against Tenant. This Guaranty shall not be impaired by, and Guarantor consents
to, any modification, supplement, extension, or amendment of the Lease to which
the parties to the Lease may hereafter agree. Presentment, notice, and demand on
Tenant or Guarantor and subsequent dishonor are not conditions to proceeding
against Guarantor.

 

In connection with any suit, action, or other proceeding, including arbitration
or bankruptcy, arising out of or in any manner relating to this Guaranty, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’, paralegals’, and legal assistants’ fees and disbursements
(including disbursements which would not otherwise be taxable as costs in the
proceeding) and expert witness fees through and including all post-judgment and
appellate levels.

 

Any legal action or proceeding arising out of or in any way connected with this
Guaranty shall be instituted in a court (federal or state) located in the county
in which the Premises are located, which shall be the exclusive jurisdiction and
venue for litigation concerning this Guaranty. Landlord and Guarantor shall be
subject to the jurisdiction of those courts. The execution of this Guaranty and
performance of its obligations by Guarantor, for purposes of personal or
long-arm jurisdiction, constitutes doing business in the State of Florida under
Section 48.193, Florida Statutes. In addition, Landlord and Guarantor waive any
objection that they may now or hereafter have to the laying of venue of any
action or proceeding in those courts, and further waive the right to plead or
claim that any action or proceeding brought in any of those courts has been
brought in an inconvenient forum. All payments to be made by Guarantor under
this Guaranty shall be payable at Landlord’s office at 3363 N.E. 163rd St.,
Suite 805, North Miami Beach, Florida 33160.

 

This Guaranty is a continuing guaranty that shall be effective before the
commencement of the Lease Term and shall remain effective following the Lease
Term, and any renewal thereof, as to any surviving provisions that remain
effective after the termination of the Lease. Guarantor’s obligations under this
Guaranty shall also continue in full force and effect after any transfer of the
Tenant’s interest under the Lease, during any renewals or extensions of the
Lease Term, and during any holdover by Tenant after expiration of the Lease
Term.

 

16

 

  

The liability of Guarantor under this Guaranty shall in no way be affected,
modified, or diminished by reason of (a) any assignment, renewal, modification,
amendment, or extension of the Lease, or (b) any modification or waiver of or
change in any of the terms, covenants, and conditions of the Lease by Landlord
and Tenant, or (c) any extension of time that may be granted by Landlord to
Tenant, or (d) any consent, release, indulgence, or other action, inaction, or
omission under or in respect of the Lease, or (e) any dealings or transactions
or matter or thing occurring between Landlord and Tenant, or (f) any bankruptcy,
insolvency, reorganization, liquidation, arrangement, assignment for the benefit
of creditors, receivership, trusteeship, or similar proceeding affecting Tenant,
or the rejection or disaffirmance of the Lease in any proceedings, whether or
not notice of the proceedings is given to Guarantor.

 

For purposes of this Guaranty, on a default by Tenant under the Lease, the
entire balance of all forms of Rent due under the Lease for the remainder of the
Lease Term may be declared to be forthwith due and payable as provided in the
Lease notwithstanding any stay, injunction, or other prohibition preventing a
similar declaration as against Tenant and, in the event of any such declaration
by Landlord, all of the obligations (whether or not due and payable by Tenant)
shall forthwith become due and payable by Guarantor under this Guaranty.

 

If Landlord assigns the Lease or sells the Unit, Landlord may assign this
Guaranty to the assignee or transferee, who shall thereupon succeed to the
rights of Landlord under this Guaranty to the same extent as if the assignee
were an original guaranteed party named in this Guaranty, and the same rights
shall accrue to each subsequent assignee of this Guaranty. If Tenant assigns or
sublets the Premises, the obligations of the Guarantor under this Guaranty shall
remain in full force and effect.

 

From time to time, Guarantor, on not less than five days’ prior notice, shall
execute and deliver to Landlord an estoppel certificate in a form generally
consistent with the requirements of institutional lenders and certified to
Landlord and any mortgagee or prospective mortgagee or purchaser of the Premises
and/or Unit. In addition, if requested, Guarantor shall provide any financial
information concerning Guarantor that may be reasonably requested by any
mortgagee or prospective mortgagee or purchaser of the Unit.

 

(Remainder of page intentionally left blank)

 

(Signatures and notary acknowledgment appearing in the next page)

 

17

 

  

Dated this ___ day of _________, 2012               Oleg Firer, Guarantor      
    Guarantor’s address:           Guarantor’s Social Security No.

 

STATE OF FLORIDA            )

                                                   ) ss:

COUNTY OF MIAMI-DADE)

 

The foregoing instrument was acknowledged before   OFFICIAL NOTARIAL SEAL: me
this ____ day of __________________, 2012, by     Oleg Firer, who is personally
known to me or who     has produced _____________________________ as    
identification.         (type, print, or stamp name)     NOTARY PUBLIC          
My commission expires: __________________________           Commission No.
_______

 

18

 

  

EXHIBIT “D”

 

PARKING

 

19

 



 

EXHIBIT D

 

Parking Space

 

Suites 705, 706, and 707 have the use of nine (9) reserved parking spaces as
illustrated below:

 

Parking Bumpers Labeled: PRIVATE 705

-Three (3) covered parking spaces located in the Garage on Level 3A

 

Parking Bumpers Labeled: PRIVATE 706

-Two (2) covered parking spaces in the Garage on Level 3A

-Four (4) covered parking spaces in the Garage on Level 3

 

Suite 707 has two (2) parking spaces which are included in Suite 706 above for
ease of reference as the parking bumpers are labeled PRIVATE 706.

 

[t10-4exhibitdpg_01.jpg]

 

 

 